Fuld, J.
(dissenting). Historically, the principal reason given for the “ death gamble ” statute (Administrative Code of City of New York, § B20-41.0, subd. 2) is that it would save a beneficiary from harm when the employee is urged to remain in service beyond the date on which he could have normally retired under the circumstances contemplated by the other applicable provisions of the city’s Administrative Code. The court’s opinion represents an extension which I do not believe could have been intended by the Legislature in enacting the ‘ ‘ death gamble ’ ’ provisions under consideration. I would, therefore, affirm the order appealed from.
Chief judge Desmond and Judges Dye, Burke and Scileppi concur with Judge Bergan ; Judge Fuld dissents and votes to affirm in an opinion in which Judge Van Voorhis concurs.
Order reversed, with costs in all courts, and matter remitted to Special Term for further proceedings in accordance with the opinion herein.